Order and judgment, Supreme Court, New York County (Clifford Scott, J.), entered December 21, 1989, which, inter alia, denied and dismissed the petition and granted the cross motion to dismiss, unanimously affirmed, with costs.
The petitioner submitted a bid, which was accepted by the respondent Housing Authority, to upgrade electrical installation at Jackson houses. Shortly after the bid was accepted, petitioner notified the Housing Authority that it had made an error, but nevertheless delayed some three months before it requested to be released from its bid, the same day this proceeding was commenced.
Respondent’s refusal to permit petitioner to withdraw its bid was not arbitrary or capricious. (Matter of Dierks Heating Co. v Egan, 115 AD2d 836.) The result is the same whether or not certain reply papers are considered. Concur—Sullivan, J. P., Milonas, Rosenberger, Ross and Smith, JJ.